Citation Nr: 1029014	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-15 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating of 50 percent or higher for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
posttraumatic stress disorder and assigned a 30 percent rating 
effective January 31, 2008.  The Veteran disagreed with the 
initial evaluation assigned and requests a rating of 50 percent 
or higher.  This matter is properly before the Board for 
adjudication.

In April 2010, the Veteran's representative submitted a claim for 
special monthly compensation based on being housebound.  The 
claim has not been adjudicated and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.	The Veteran's PTSD has caused occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 
1155, 5103 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.130, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

In a letter dated in February 2008, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
his claim of entitlement to service connection for posttraumatic 
stress disorder, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claim was granted in May 2008.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the Veteran and no further notice is needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, and affording 
him a physical examination.  It appears that all known and 
available records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not appear to contend otherwise.  

A VA examination was performed in April 2008 in order to obtain 
medical evidence as to the nature and extent of the claimed 
disability.  The Board finds that, collectively, the VA 
examination and treatment reports obtained in this case are 
adequate.  The Board notes that in the substantive appeal, the 
Veteran indicated that he did not recall the examiner asking 
questions regarding the presence of delusions, hallucination, 
obsessive/ritualistic behavior, panic attacks and homicidal and 
suicidal thoughts.  A review of the examination report shows that 
the VA examiner reviewed the Veteran's medical history, conducted 
necessary testing to properly evaluate the claimed disability, 
and recorded pertinent findings consistent with the examination 
and record.  The Board finds that the VA examination report is 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  As such, the Board will now turn to the merits of the 
Veteran's claim.

The Veteran contends that an initial rating in excess of 30 
percent for PTSD is warranted.  He has indicated that while 
serving in Vietnam, on a daily basis, he was under heavy and 
constant mortar, rocket, and small arms fire and saw many men 
wounded and killed from incoming fire.  The Veteran further 
asserts that he had to make positive identification of men with 
whom he served who were killed during mortar attacks and the 
images of their mangled, bloody bodies are etched in his memory.  
There was also friendly fire adjacent to his position that killed 
seventeen and wounded dozens of Marines and Corpsmen.  He asserts 
that he currently suffers from nightmares, delusions, 
hallucinations, panic attacks, and flashbacks of men in unzipped 
body bags.  He has had suicidal and homicidal thoughts in the 
past but not recently.  The Veteran states that neither he nor 
the government knew what PTSD was or how to treat it.  As a 
result, he began to drink heavily as a remedy to help forget.  He 
drank heavily for over twenty years, and panic attacks are what 
finally caused him to seek treatment.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's posttraumatic stress disorder has been evaluated 
under Diagnostic Code 9411 of 38 C.F.R. 4.130, which sets forth 
criteria for evaluating posttraumatic stress disorder using a 
general rating formula for mental disorders outlined in 
Diagnostic Code 9440.  Pertinent portions of the general rating 
formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name...........100 percent. 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective 
relationships..............................70 percent. 
 
Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships......................50 percent.

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events)......30 percent. 
 
The Global Assessment of Function (GAF) is a scale reflecting the 
'psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness' and is used as a 
tool to determine the severity of one's disability.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. 
§§ 4.125(a), 4.130 (2009).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 

Outpatient treatment records from November 2008 to May 2009 
demonstrate that the Veteran struggles with persistent 
irritability and re-experiences prior combat-related traumatic 
events with intrusive and distressing thoughts.  He has 
nightmares at least twice a month and feels fearful and hopeless, 
especially when reminded of prior stressful incidents.  He also 
suffers from survivor's guilt but is making gradual improvement 
on the issue.  The Veteran has social withdrawal and prefers to 
be by himself because he has difficulty tolerating others.  The 
reports reflect the use of anti-depressant medication to reduce 
irritability.  

In April 2008, the Veteran underwent a VA examination.  The 
examiner indicated that the claims file and medical records were 
reviewed.  The examination report reflects that the Veteran has a 
stable marriage of over forty years and close attachments with 
his three adult children, but reported feeling depressed on a 
daily basis for approximately a year.  He also reported recurrent 
and intrusive distressing recollections, including images, 
thoughts and perceptions of witnessing extensive casualties while 
serving in Vietnam.  The examiner noted that there are no 
occupational or social impairment due to PTSD signs and symptoms 
as the Veteran has no reduced reliability or production and no 
deficiencies in thinking, family relations, work or mood.  There 
were no indications of hallucinations, delusions, bizarre or 
unusual behaviors, panic attacks, or homicidal and suicidal 
thoughts.  There is mild/moderate social withdrawal, and the 
Veteran has difficulty recalling significant details.  The 
diagnosis was chronic PTSD, delayed onset and depressive 
disorder, not otherwise specified.  The examiner noted that the 
Veteran owned a family business and had two civilian friends, but 
not any close friends.  A GAF score of 60 was assigned.

After a complete review of the evidence of record, the Board 
finds that the 30 percent evaluation currently assigned 
represents the level of severity of the Veteran's disability.  
The outpatient treatment records and the VA examination reflect a 
pattern of behavior that is consistent with the 30 percent rating 
criteria since the Veteran filed his claim in January 2008.

The Veteran's PTSD symptoms do not meet or more nearly 
approximate the requirements of a 50 percent or higher schedular 
rating nor have the criteria for such a rating been met at any 
time during the course of the appeal.  The Veteran has a good 
marriage and close attachments with his three adult children and 
does not suffer from the symptoms associated with a rating 
greater than 30 percent.  For example, there is no evidence that 
the Veteran experiences flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks).  The 
Veteran has shown no impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  Consequently, 
the most appropriate rating is a 30 percent rating.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by 
the Veteran's PTSD is appropriately contemplated by the rating 
schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.  As the 
Veteran has a 100 percent schedular rating in effect for his 
service-connected disabilities, remand or referral of a claim for 
a TDIU is not necessary under the Court's ruling in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating of 50 percent or higher for 
posttraumatic stress disorder (PTSD) is denied.





____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


